DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is  objected to because of the following informalities:  
Line 2 recites “the sacral area”, this language lacks proper antecedent basis and should be amended to read “a sacral area”.
Lines 2-3 recite “providing two or more biological targets in a patient”.  This language is not entirely proper nor is it technically correct.  The human body provides the biological targets the method itself determines or locates the biological targets.  This language is also found within the specification and it is suggested that both the claim language and the specification be amended as discussed above. 
Line 8 recites “the nerve”, this language lacks proper antecedent basis and should be amended to recite “a nerve”. 
Lines 8-9 recite “the posterior nerve branch” this language lacks proper antecedent basis and should be amended to recite “a posterior nerve branch”.  
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “preventing the posterior nerve branch to inhibit a bladder contraction.”  This language is unclear; it is unclear what, in the posterior nerve branch, is being prevented.  It could be that neural impulses are prevented thus leading to fewer or no bladder contractions however this language is indefinite and unclear. 
Claim 6 recites, “which is a neurostimulating method for bladder control”.  This claim is missing any and all transitional phrases.  It is suggested that the claim is amended to recite “wherein the method is a neurostimulation method….”
Claim 7 recites “biological targets” in line 5.  It is unclear if these are the same or different biological targets as are recited in claim 1 (from which claim 7 depends). 
Claim 18 lacks any and all transitional phrases and is unclear.  Transitional phrases include comprising, having or including, the word using is not a transitional phrase.  Therefore the apparatus is unclear as to what is included and/or excluded in the claim.  It is also unclear how the device provides itself in that claim 1 recites providing a device as well.  
The remainder of the claims are also rejected in that they depend from previously rejected claims.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  A proper dependent claim refers back to and further limits the base claim, the claim as written adds nothing to claim 1 in that claim 1 already provides a device.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 2-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is directed towards a diagnostic and/or therapeutic method which includes providing a flexible implantable electrode device, disintegrating and separating biological targets (disclosed to be afferent and efferent nerve bundles) and wrapping the electrode device around one or more of the separated targets.  The prior art fails to disclose or render obvious all of the limitations of claim 1 in combination with disintegrating and separating the two biological targets and wrapping the electrode device around at least one of the separated targets.
US Patent Pub No. 2011/0071590 to Mounaim discloses a similar device for sacral neurostimulation to induce micturition in paraplegics.  In this method bilateral stimulation to sacral nerve roots is proposed to avoid rhizotomy.  Rhizotomy is the process of transection or dissecting a nerve.  Therefore Mounaim does not disclose or render obvious all of the limitations of the claimed invention in combination with disintegrating and separating the two biological targets and wrapping the electrode device around at least one of the separated targets.
US Patent Pub No. 2015/0173918 to Herr discloses a peripheral neural interface for nerve regeneration in which sensory information from afferent nerves is recorded using sensing electrodes and the motor efferent nerves are stimulated in response.  However, Herr does not disclose or render obvious all of the limitations of the claimed invention in combination with disintegrating and separating the two biological targets and wrapping the electrode device around at least one of the separated targets.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792